TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 7, 2020



                                       NO. 03-19-00149-CR


                                Jose Salvador Aguilar, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.